Case 2:18-cv-11273-MCA-LDW Document 1148 Filed 01/22/21

EmiLy A. KALLER

(732) 476-3352 - DIRECT DIAL
(732) 476-3353 - DIRECT FAX
EKALLER@GREENBAUMLAW.COM

January 22, 2021

=

Gr et ena n Rowe
mith & Davis| LLP

COUNSELORS AT LAW

METRO CORPORATE CAMPUS ONE
P.O. BOX 5600
WOODBRIDGE, NJ 07095-0988
(732) 549-5600 ——- FAX (732) 549-1881
DELIVERY ADDRESS: 99 WOOD AVENUE SOUTH, ISELIN, Nd 08830-2712

INFO@GREENBAUMLAW.COM
WWW.GREENBAUMLAW.COM

 

Hon. Leda Dunn Wettre, U.S.M.J.
United States District Court for the

District of New Jersey

Martin Luther King Building &

U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:

Dear Judge Wettre:

Page 1 of 1 PagelD: 28958

ROSELAND OFFICE:

75 LIVINGSTON AVENUE
SUITE 301

ROSELAND, NJ 07068-3701
(973) 535-1600

FAX (973) 535-1698

New YORK OFFICE:
1700 BROADWAY
28TH FLOOR

NEW YORK, NY 10019
(732) 476-2444

Occidental Chemical Corp. v. 21%t Century Fox Am, Inc., et al
Civil Action No. 2:18-cv-11273

This firm represents defendant Novelis Corporation (“Novelis”) in the above-captioned
matter, I write with respect to Barry Porter, Esq., who has been admitted pro hac vice on behalf
Mr. Porter has changed his employment and will no longer be

Novelis in this matter.
representing Novelis.

hac vice counsel.

Thank you for your Honor’s consideration of this matter.

Respectfully yours,

We, therefore, respectfully request that Mr. Porter be withdrawn as pro

Jo] Emily A. Kabler

Emily A. Kaller

cc: Counsel for All Parties (via ECF)

So Ordered this

day of January, 2021:

 

Hon. Leda Dunn Wettre, U.S.M.J.
